84935: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-31526: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84935


Short Caption:DMVH, LLC VS. WILLIAMSCourt:Supreme Court


Related Case(s):78514, 79717, 82188, 82188-COA


Lower Court Case(s):Clark Co. - Eighth Judicial District - A779912Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:07/12/2022 / Mishel, PersiSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantDMVH, LLCCarrie E Hurtik
							(Hurtik Law & Associates)
						Jonathan R. Patterson
							(Hurtik Law & Associates)
						


AppellantNorman PhamCarrie E Hurtik
							(Hurtik Law & Associates)
						Jonathan R. Patterson
							(Hurtik Law & Associates)
						


RespondentGregg WilliamsBrandon P. Johansson
							(Armstrong Teasdale, LLP/Las Vegas)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


10/31/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


06/28/2022Filing FeeFiling Fee due for Appeal. (SC)


06/28/2022Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)22-20405




06/28/2022Notice/OutgoingIssued Notice to File Case Appeal Statement/Civil. Due date: 7 days. (SC)22-20407




06/28/2022Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 7 days. (SC)22-20409




07/05/2022Notice of Appeal DocumentsFiled Case Appeal Statement. (SC)22-21121




07/07/2022Notice/IncomingFiled Respondent's Notice of Appearance of Counsel for Brandon P. Johansson. (SC)22-21372




07/12/2022Filing FeeFiling Fee Paid. $250.00 from Hurtik Law.  Check no. 6061. (SC)


07/12/2022Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellants - due: 21 days. (SC)22-21816




07/12/2022Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Persi J. Mishel. (SC)22-21937




08/02/2022Docketing StatementFiled Docketing Statement Civil Appeals. (SC)22-24247




08/10/2022Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. (SC)22-25043




08/12/2022Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated. This appeal is removed from the settlement program.  Appellant(s): 14 days transcript request; 90 days opening brief.  (SC)22-25268




09/15/2022Notice/IncomingFiled Notice of Change of Address for Armstrong Teasdale, LLP. (SC)22-28998




09/21/2022Notice/OutgoingIssued Notice to Request Transcripts. Due date: 7 days.  (SC)22-29683




09/23/2022MotionFiled Respondent's Motion to Dismiss Appeal. (SC)22-29952




10/06/2022Order/DispositionalFiled Order Dismissing Appeal. "ORDERS this appeal DISMISSED." SNP22 - JH/LS/DH. (SC)22-31526





Combined Case View